DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 05/12/2022.
Claims 1-12 have been amended.
Claims 13-20 have been added.
Claims 1-20 are currently pending and have been examined.


















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 05/12/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  Arguments and assertions presented in the response received on 05/12/2022 are addressed in the updated rejections below.

35 U.S.C. 112(b) Failure To Particularly Point out and Distinctly Claim (Indefinite)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation …said transportation mode.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. (US 2009/0076911 A1), hereinafter VO, in view of McLaughlin et al. (US 2012/0324542 A1), hereinafter MCLAUGHLIN. 
Claims 1, 7:
VO discloses:
obtaining an initial physical location of a mobile devices (see at least paragraph [0080] which discusses first and second distances [initial and subsequent locations] via “the commercial value can be adjusted based on an elapsed time after issuance of the mobile device (e.g., determined by timing module 318), a time of day, or the like. According to one or more further aspects, the commercial value can be adjusted based on a second distance of the mobile device in comparison to a first verified distance. The second distance can be determined by P-P module 306, as described herein, or determined by GPS or base station location techniques“).
obtaining unique location information of said reward threshold physical location; (see at least paragraph [0079] which discusses DMC device 302 can further include a value moderator 320 that can establish a relationship between a value of a DMC [coupon] and one or more verified distances between DMC device 302 [proximity conformation] and a mobile device. In one aspect, value moderator 320 can generate or modify a redeemable value of the DMC based on a distance threshold determination. As an example, value moderator 320 can establish a hierarchy of two or more distance thresholds (e.g., as specified by a sponsor). The hierarchy can be applied to various aspects of the DMC, including redemption value, products/services applicable to the DMC, .. value moderator 320 can adjust a dynamic commercial value of a DMC based on a comparison of the verified distance(s) and one or more distance thresholds specified in the hierarchy. For instance, a first threshold can correspond to a first value (e.g., a $1 discount), a second threshold can correspond to a second value (e.g., a $2 discount) [reward thresholds], .. if a mobile device travels from a first threshold distance to a second threshold distance, a dynamic value of a distributed DMC can be updated accordingly.



calculating reward eligibility based upon a validated transportation mode use, said verification, and said unique physical location; (see at least paragraph [0070] which discusses  As a particular example, sponsor rules can specify that devices (104) between 0 and 50 meters of a DMC device (202) are to be provided a first DMC (e.g., a $5 discount off of a specified pair of shoes). Such rules [algorithm] can also specify that devices (104) between 50 and 100 meters of the DMC device (202) are to be provided a second DMC (e.g., a $7 discount off of the pair of shoes). These distance-based thresholds can be established based on buyer purchasing tendencies, for instance)
communicating a calculated reward to a user via a user interface available on the display of said mobile device.  (see at least paragraph [0070] which discusses As a particular example, sponsor rules can specify that devices (104) between 0 and 50 meters of a DMC device (202) are to be provided a first DMC (e.g., a $5 discount off of a specified pair of shoes). Such rules [algorithm] can also specify that devices (104) between 50 and 100 meters of the DMC device (202) are to be provided a second DMC (e.g., a $7 discount off of the pair of shoes). These distance-based thresholds can be established based on buyer purchasing tendencies, for instance [0093] “value can be updated at a display of the mobile handset”).
VO does not specifically disclose the following limitations, but MCLAUGHLIN as shown does:
identifying a multi-occupant transportation mode associated with said at least one of one or more mobile device; (see at least paragraphs 0083, 0179, 0196, 0206-0207)
validating a use of said transportation mode; (see at least paragraphs 0083, 0179, 0196, 0206-0207)
verifying that said mobile device is in physical proximity to a reward threshold physical location that is a different physical location from said initial physical location; (see at least paragraphs 0178, 0179, 0196, 0206-0207)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of VO with the technique of MCLAUGHLIN because, “As commerce by way of mobile device expands, traditional sales and marketing efforts directed toward consumers increasingly leverage mobile communications. As a particular example, entities can distribute electronic coupons, providing value and/or information in conjunction with a commercial transaction, to consumer mobile devices. Such coupons can be distributed, for instance, via e-mail. The coupon can specify a particular value that can be redeemed in conjunction with a specified transaction. However, certain dynamic demographic information associated with a mobile device might not be fully leveraged utilizing such distribution techniques. For instance, sending a coupon to be redeemed at a particular store can be of low contemporaneous value if no such store is near to a recipient device. Accordingly, having particular dynamic information associated with consumer mobile devices can be helpful in influencing buying decisions and/or providing additional value to the consumer.” (VO: paragraph 0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2, 8:
The combination of VO/MCLAUGHLIN discloses the limitations as shown in the rejections above.  VO further discloses the mobile device comprises a radio frequency (RF) transmitter module.  See at least paragraph [0054] - Nearby mobile devices can be identified by conducting wireless data exchange e.g., utilizing a suitable radio frequency.







Claims 3, 9:
The combination of VO/MCLAUGHLIN discloses the limitations as shown in the rejections above.  VO further discloses the verifying comprises application of at least one of: geo-fencing, GPS validation, sensor validation, stand-alone beacons, custom signals such as beacon to phone signaling, or mobile device Bluetooth beacons, whether applied singly or in combination.  See at least paragraph [0066];  Figure 2 as well as associated and related text - depicts a block diagram of an example system 200 that can distribute a DMC based at least in part on a determined and/or verified distance (e.g., determined through P-P ranging, GPS determination, base station determination, etc.) to a mobile device 204. … a DMC(s) associated with the mobile device 204 can be based in part on proximity to a retail location, for instance, and/or proximity to a location of a competitor.

Claims 4, 10:
The combination of VO/MCLAUGHLIN discloses the limitations as shown in the rejections above.  VO further discloses the calculated reward is communicated to the mobile device through a mobile application on said mobile device.  See at least paragraph [0096];  Figure 2 as well as associated and related text - DMC application 406 can manage dynamic parameters associated with one or more DMCs issued to the mobile handset 404. Dynamic parameters can be useful to increase or decrease purchasing incentive based on dynamic circumstances associated with the mobile handset 404.










Claims 5, 6, 11, 12:
The combination of VO/MCLAUGHLIN discloses the limitations as shown in the rejections above.  VO further discloses:
communicating a subsequent reward to said user via said user interface, where said subsequent reward is accumulated within an award database file.
reward eligibility is accurately calculated regardless of the mode of transportation.
See at least paragraph [0079] - DMC device 302 can further include a value moderator 320 that can establish a relationship between a value of a DMC [coupon] and one or more verified distances between DMC device 302 [proximity conformation] and a mobile device. In one aspect, value moderator 320 can generate or modify a redeemable value of the DMC based on a distance threshold determination. As an example, value moderator 320 can establish a hierarchy of two or more distance thresholds (e.g., as specified by a sponsor). The hierarchy can be applied to various aspects of the DMC, including redemption value, products/services applicable to the DMC, .. value moderator 320 can adjust a dynamic commercial value of a DMC based on a comparison of the verified distance(s) and one or more distance thresholds specified in the hierarchy. For instance, a first threshold can correspond to a first value (e.g., a $1 discount), a second threshold can correspond to a second value (e.g., a $2 discount) [reward thresholds], .. if a mobile device travels [regardless of mode of transportation] from a first threshold distance to a second threshold distance, a dynamic value of a distributed DMC can be updated accordingly).

Claim 13:
The combination of VO/MCLAUGHLIN discloses the limitations as shown in the rejections above.  MCLAUGHLIN further discloses:
the validating the transportation mode comprises:
validating compliance with a use of the mode of transportation, wherein said compliance comprises one or more of:
validation that said user moved past a plurality of beacons, validation of a driver in a vehicle, or validation of a rider on a bus, train or other public transportation.
See at least paragraphs 0083, 0179, 0196, 0206-0207.
Claims 14, 15:
The combination of VO/MCLAUGHLIN discloses the limitations as shown in the rejections above.  VO further discloses:
the calculating the reward eligibility comprises determining whether a transportation reward threshold has been met.  
the transportation reward threshold comprises one or more of: a distance traveled, a crossing of a geofence or geographic border, completion of a pre-set transportation boundary condition, validation that said mobile device has passed a geographic location, or validation that said mobile device has arrived at a location.
See at least paragraph [0079] - DMC device 302 can further include a value moderator 320 that can establish a relationship between a value of a DMC [coupon] and one or more verified distances between DMC device 302 [proximity conformation] and a mobile device. In one aspect, value moderator 320 can generate or modify a redeemable value of the DMC based on a distance threshold determination. As an example, value moderator 320 can establish a hierarchy of two or more distance thresholds (e.g., as specified by a sponsor). The hierarchy can be applied to various aspects of the DMC, including redemption value, products/services applicable to the DMC, .. value moderator 320 can adjust a dynamic commercial value of a DMC based on a comparison of the verified distance(s) and one or more distance thresholds specified in the hierarchy. For instance, a first threshold can correspond to a first value (e.g., a $1 discount), a second threshold can correspond to a second value (e.g., a $2 discount) [reward thresholds], .. if a mobile device travels [regardless of mode of transportation] from a first threshold distance to a second threshold distance, a dynamic value of a distributed DMC can be updated accordingly).







Claims 16-18:
The combination of VO/MCLAUGHLIN discloses the limitations as shown in the rejections above.  VO further discloses:
obtaining an indication that said mobile device is in proximity to an associated device.
in response to obtaining the indication that said mobile device is in proximity to an associating device, transmitting an interrogation signal towards the associated device;
receiving a response to the interrogation signal; 
determining whether said mobile device is in proximity to the associated device.
the calculating said reward eligibility is further based upon a determination that said mobile device is in proximity to the associated device.
See at least Figure 1 as well as associated and related text.

Claims 19, 20:
The combination of VO/MCLAUGHLIN discloses the limitations as shown in the rejections above.  VO further discloses:
said reward threshold physical location corresponds to a location of one or more of: a geofence, a sensor, or a beacon.
the verification is transmitted by the geofence, sensor, or beacon.
See at least paragraph 0054.









CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Smart Card Alliance. “Bluetooth Low Energy (BLE) 101: A Technology Primer with Example Use Cases A Smart Card Alliance Mobile and NFC Council White Paper.” (June 2014).  Retrieved online 07/23/2022.  https://davidhoglund.typepad.com/files/ble101-final-053014.pdf
USDOT/FHA.  “Smartphone Applications To Influence Travel Choices – Practices and Policies.” (2016). Retrieved online 07/23/2022. https://ops.fhwa.dot.gov/publications/fhwahop16023/fhwahop16023.pdf
S.K. Cheng. “Exploring Mobile Ticketing in Public Transport - An analysis of enablers for successful adoption in The Netherlands.” (April 2017).  Retrieved online 07/23/2022. https://d1rkab7tlqy5f1.cloudfront.net/IO/Onderzoek/Delft_Design_Labs/OV-chipkaart_Graduation_Lab/TUD%20-%20Mobile%20Ticketing%20-%20Analysis%20Report%20-%20Cheng.pdf

Foreign Art:
HONG JONG CHEOL et al. “System And Method For Providing Coupons By Using Telematics.” (KR 2003/0090274 A)
YAMADA, DAISUKE. “ETC ELECTRONIC COUPON ACQUISITION AND USE SYSTEM.” (JP 2009/069889 A)
BOUS JOSEPH et al. “SYSTEM AND METHOD FOR OFFERING AND FULFILLING SITUATION-BASED, LOCATION SPECIFIC REWARDS AND OFFERS TO MOBILE-ORIENTED CONSUMERS.” (WO 2009/151652 A1)




Applicant’s amendment filed on 05/12/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)